       Case 2:19-cv-13552-JCZ-JVM Document 11 Filed 06/11/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 AHMED ALSHAIKHLI                    *             CIVIL ACTION NO. 19-13552
                                     *
 VERSUS                              *             SECTION: “A”(1)
                                     *
 STATE FARM AUTOMOBILE               *             JUDGE JAY C. ZAINEY
 INSURANCE CO., ET AL.               *
                                     *             MAGISTRATE JUDGE
                                     *             JANIS VAN MEERVELD
 *********************************** *

                                    ORDER AND REASONS

       Before the Court is the Motion for Leave to File Supplemental and Amending Petition.

(Rec. Doc. 9). For the following reasons, the Motion is DENIED.

                                           Background

       This lawsuit arises out of a car accident that occurred on October 14, 2018 when a vehicle

operated by defendant Dwight Clark disregarded a stop sign and struck a vehicle operated by

plaintiff Ahmed Alshaikhli at the intersection of Annunciation Street and Thalia Street in New

Orleans. Mr. Alshaikhli filed the present lawsuit seeking damages for the injuries he suffered in

state court on July 18, 2019. The matter was removed to this court by the defendants on November

11, 2019. The district court issued a scheduling order on February 11, 2020, setting trial to begin

on November 2, 2020. The discovery deadline is September 14, 2020. The deadline to amend

pleadings was March 27, 2020.

       On May 4, 2020, Mr. Alshaikhli filed the present Motion for Leave to File Supplemental

and Amending Petition. He seeks to add a claim against James River Insurance Company (“James

River”) for its alleged bad faith failure to make payment as required by statute. He alleges that

James River failed to make payment within 30 days and within 60 days of his September 11, 2019

demand letter. He asserts that the new cause of action was not ripe at that time. He asserts that
       Case 2:19-cv-13552-JCZ-JVM Document 11 Filed 06/11/20 Page 2 of 5



facts and information uncovered at the deposition of his treating neurosurgeon on January 8, 2020,

and his deposition on March 9, 2020, now support the bad faith claim.

       James River opposes. It argues that Mr. Alshaikhli has failed to show good cause for

missing the March 27, 2020, pleading amendment deadline. It also argues that the amendment

would be futile because Mr. Alshaikhli does not allege any facts to support the allegation that

James River acted arbitrarily and capriciously.

                                        Law and Analysis

   1. Standard for Leave to Amend

       Under Federal Rule of Civil Procedure 15(a)(2), when the time period for amending a

pleading as a matter of course has passed, a party may amend its pleadings by consent of the parties

or by leave of court. “The court should freely give leave when justice so requires.” Fed. R. Civ.

Proc. 15(a)(2). Thus, the United States Court of Appeals for the Fifth Circuit instructs that the

“district court must possess a ‘substantial reason’ to deny a request for leave to amend.” Smith v.

EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004). Nonetheless, “that generous standard is tempered

by the necessary power of a district court to manage a case.” Yumilicious Franchise, L.L.C. v.

Barrie, 819 F.3d 170, 177 (5th Cir. 2016) (quoting Schiller v. Physicians Res. Grp. Inc., 342 F.3d

563, 566 (5th Cir. 2003)). The court may consider numerous factors when deciding whether to

grant a motion for leave to amend, including “undue delay, bad faith or dilatory motive on the part

of the movant, repeated failures to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, and futility of the

amendment.” Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 566 (5th Cir. 2003).

       Where the court ordered deadline for amending pleadings has passed, that schedule “may

be modified” to allow for additional amendments “only for good cause and with the judge’s
       Case 2:19-cv-13552-JCZ-JVM Document 11 Filed 06/11/20 Page 3 of 5



consent.” Fed. R. Civ. Proc. 16(b)(4); see S&W Enterprises, L.L.C. v. SouthTrust Bank of

Alabama, NA, 315 F.3d 533, 536 (5th Cir. 2003) (“We take this opportunity to make clear that

Rule 16(b) governs amendment of pleadings after a scheduling order deadline has expired.”).

When determining whether the movant has shown good cause, the Court considers “(1) the

explanation for the failure to [timely move for leave to amend]; (2) the importance of the

[amendment]; (3) potential prejudice in allowing the [amendment]; and (4) the availability of a

continuance to cure such prejudice.’ ” S&W Enterprises, 315 F.3d at 536 (quoting Reliance Ins.

Co. v. Louisiana Land & Expl. Co., 110 F.3d 253, 257 (5th Cir. 1997)) (alterations in original).

       For example, in S&W Enterprises, the Fifth Circuit affirmed the district court’s denial of

leave to amend because the movant had offered “effectively no explanation,” additional discovery

would be required, and a continuance would unnecessarily delay the trial. Id. at 536-37; see

Santacruz v. Allstate Texas Lloyd's, Inc., 590 F. App'x 384, 389 (5th Cir. 2014) (affirming the

district court’s denial of a motion for leave to amend the complaint to add a breach of contract

claim filed four months after the scheduling order deadline passed where the amendment would

reopen discovery and permit the refiling of a dispositive motion).

   2. Mr. Alshaikhli’s Proposed Amendment

       Here, the pleading amendment deadline had passed over thirty days before Mr. Alshaikhli

sought leave to amend. Accordingly, he must satisfy Rule 16’s good cause standard. The demand

letter Mr. Alshaikhli alleges set the clock for James River’s obligation to tender a reasonable offer

was sent on September 11, 2019. According to Mr. Alshaikhli’s allegations, it was received by

James River on October 3, 2019. Thus, 60 passed on December 2, 2019, and having not received

a tender, Mr. Alshaikhli should have been aware of a potential bad faith claim at that time. Yet no

pleading amendment was sought in December. Mr. Alshaikhli argues that the reason he did not
       Case 2:19-cv-13552-JCZ-JVM Document 11 Filed 06/11/20 Page 4 of 5



file the amendment earlier is that the facts supporting his claim were not discovered until

depositions conducted on January 8, 2020, and March 9, 2020. But he does not explain what

information he needed to obtain from his own deposition or the deposition of his own treating

physician to support a claim that James River failed to pay in bad faith. Nor does the proposed

pleading contain any facts that would have been obtained from such depositions. Further, as James

River points out, even if the depositions were necessary before the claim could be asserted, Mr.

Alshaikhli does not explain why he failed to file this proposed amendment by the pleading

amendment deadline of March 27, 2020, which was more than two weeks after the second of the

cited depositions. Mr. Alshaikhli has offered effectively no explanation for his delay in timely

failing his proposed amendment.

       The second factor is the importance of the amendment. It is difficult to assess the

importance of the amendment because Mr. Alshaikhli’s proposed pleading includes only

boilerplate allegations of bad faith failure to timely make payment. As James River points out,

“[w]ithout more, an insurer's payment of less than the full value of an insured's loss is insufficient

evidence of arbitrary and capricious behavior for purposes of §§ 22:1220 and 22:658.” Dickerson

v. Lexington Ins. Co., 556 F.3d 290, 299 (5th Cir. 2009). Nonetheless, because Mr. Alshaikhli’s

allegations might be sufficient to survive a motion to dismiss, the court finds the importance of the

amendment weighs slightly in favor of allowing it.

       Finally, the court considers the potential prejudice of allowing the amendment and whether

that prejudice can be cured by a trial continuance. James River argues that if the amendment is

allowed, it would be required to defend a meritless claim, including unnecessary depositions and

motion practice. It adds that written discovery has already been exchanged. It also appears the

deposition of the plaintiff has already occurred. The deadline to file dispositive motions is
       Case 2:19-cv-13552-JCZ-JVM Document 11 Filed 06/11/20 Page 5 of 5



September 1, 2020, and the deadline to complete discovery is September 14, 2020. Allowing the

proposed amendment will require additional discovery and might require that some discovery be

taken again. This will result in some prejudice to James River. While some of these concerns could

be alleviated by a trial continuance, the cost of repetitive discovery could not be prevented. The

court finds this factor weighs slightly against allowing the amendment.

       On balance, the court finds that the Rule 16 factors prevent a finding of good cause. Most

importantly, Mr. Alshaikhli has failed to offer a reasonable explanation for his failure to timely

seek this amendment.

                                           Conclusion

       For the foregoing reasons, the Motion for Leave to File Supplemental and Amending

Petition. (Rec. Doc. 9) is DENIED.

       New Orleans, Louisiana, this ____ day of June, 2020.



                                                        Janis van Meerveld
                                                    United States Magistrate Judge
